—In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Westchester County (Nastasi, J.), entered February 14, 2000, which denied his motion to vacate a judgment of the same court, entered September 27, 1999, upon his default in appearing or answering, which was against him and in favor of the plaintiffs in the principal amount of $225,000.
Ordered that the appeal is dismissed as academic, without costs or disbursements (see, Halle v Fernandez, 286 AD2d 662 [decided herewith]). Goldstein, J. P., Friedmann, McGinity and Adams, JJ., concur.